*1072Appeal from an adjudication of the Supreme Court, Erie County (Joseph S. Forma, J.), rendered July 10, 2002, which revoked defendant’s probation and imposed a sentence of imprisonment.
It is hereby ordered that the adjudication so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Supreme Court was authorized to impose a sentence of imprisonment and probation following the revocation of the original sentence of probation (see Penal Law § 60.01 [4]; People v Krawcyk, 130 Misc 2d 253, 254 [1985]). Contrary to the contention of defendant, the imposition of a sentence of imprisonment upon the second revocation of probation did not place him in double jeopardy (see generally People v Tucker, 272 AD2d 992 [2000], lv denied 95 NY2d 872 [2000]; People v Johnson, 159 AD2d 725, 726 [1990]). Present—Pigott, Jr., PJ., Green, Pine, Hurlbutt and Scudder, JJ.